United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51208
                        Conference Calendar



RODOLFO RIVERA MUNOZ,

                                    Plaintiff-Appellant,

versus

THE STATE OF TEXAS; THE STATE BAR OF TEXAS; PAT BOONE, Judge;
BEXAR COUNTY TEXAS; CARMEN ROJO; ALMA LOPEZ, The Honorable
Justice for the Fourth Court of Appeals of the State of Texas,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-626
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Rodolfo Rivera Munoz appeals the dismissal of a federal case

seeking both habeas corpus relief and civil rights redress

against a wide-ranging group of defendants.   Though he has

provided a comprehensive account of the subjugation of the

autochthonous peoples of the southwestern United States, he has

failed to address the bases for dismissal of his civil rights

claims and had thus abandoned those claims by his failure to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-51208
                                  -2-

brief them.   Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).    To the extent that Munoz argues

that he is subjected to custody as a member of the subjugated

native population, Munoz has failed to allege a factual basis

sufficient to support a finding of particularized treatment or

custody.   See Campbell v. City of San Antonio, 43 F.3d 973, 975

(5th Cir. 1995).   Therefore, the district court’s dismissal of

his complaint is AFFIRMED.